



COURT OF APPEAL FOR ONTARIO

CITATION: York
    (Regional Municipality) v. LeBlanc, 2015 ONCA 431

DATE: 20150615

DOCKET: C59828

Juriansz, Lauwers and Huscroft JJ.A.

BETWEEN

The Regional Municipality of York

Plaintiff (Respondent)

and

Jeffrey J. LeBlanc, WeCare Organics, LLC, WeCare
    Transportation, LLC, and WeCare Environmental, LLC

Defendants (Appellants)

Duncan C. Boswell and Julia Vizzaccaro, for the
    appellants

Douglas O. Smith and Aimee Collier, for the respondent

Heard: June 2, 2015

On appeal from the order of Justice M. E. Vallee of the Superior
    Court of Justice, dated December 4, 2014.

ENDORSEMENT

[1]

The appellants, WeCare Transportation, LLC
    (Transportation), WeCare Environmental, LLC (Environmental), WeCare
    Organics, LLC (Organics) and Jeffrey LeBlanc, are named defendants in an
    action brought in Ontario by the respondent, The Regional Municipality of York
    (the Region). The appellants brought a motion to dismiss the action against
    Transportation, Environmental and LeBlanc for want of jurisdiction, and in the
    alternative, staying the action against all appellants on the basis that
    Ontario is not the most convenient forum. This is an appeal of the motion
    judges order dismissing the appellants motion.

[2]

In its amended statement of claim, the Region
    pleads that it entered into an agreement with Organics, whereby Organics agreed
    that Transportation would transport the Regions waste from the Regions
    transfer stations to a processing facility in Massachusetts, owned and operated
    by Environmental, for processing into compost. The Region pleads that Organics
    entered into the agreement on its own behalf and as agent for Environmental and
    Transportation, and that LeBlanc executed the agreement on behalf of all three
    corporations. The Region pleads that the agreement was made in Ontario, and
    that it was breached because Organics and/or Transportation did not take the
    waste from the Region to the composting facility, but instead took it to a
    landfill.

[3]

The Region pleads that the appellants
    fraudulently conspired with each other to deceive and cause the Region to enter
    into the contract and that LeBlanc, as the representative of all three
    corporations, made false representations in order to induce the Region to enter
    into the contract. The Region claims damages for breach of contract, fraud and
    deceit, negligent misrepresentation and conspiracy.

[4]

The motion judge found that the facts as pleaded
    supported a substantial connection to Ontario, as the claim alleged that
    several torts were committed in the province and that a contract connected with
    the dispute was made in the province. Given these presumptive factors, the
    court was entitled to assume jurisdiction over the matter unless the appellants
    could rebut the presumption. She considered the evidence filed by the
    appellants  affidavits claiming that the Region had no contractual
    relationship with Transportation and Environmental, and that Organics did not
    act as agent for Transportation and Environmental  but she concluded the
    appellants had not rebutted the presumption of jurisdiction.

[5]

The appellants submit the motion judge erred in
    law by relying solely on the respondents pleadings and failing to consider the
    facts and admissions underlying the respondents claims as set out in the
    evidence filed. We do not agree. It was only necessary for the motion judge to
    conclude that there was a good arguable case for assuming jurisdiction on a
    consideration of the pleadings and the evidence filed. The good arguable case
    standard is a low one: the plaintiff must simply demonstrate that the claim has
    some prospect of success and that the cause of action is sufficiently
    connected to Ontario:

Ontario
    v. Rothmans Inc
., 2013 ONCA 353, 115 O.R. (3d) 561,
    at para. 106.

[6]

Here, the motion judge found there was evidence
    to support the Regions position that Organics acted as agent for Environmental
    and Transportation and, on the basis of agency, the contract captured all three
    corporations. She noted that LeBlanc agreed he consulted with an officer and
    director of all three corporations about the price that should be charged to
    the Region, he performed a pre-contractual due diligence on behalf of
    Environmental and Transportation by visiting the transfer station to make sure
    that it was suitable for the trucks to pick up the waste, and he made inquiries
    about the nature and consistency of the waste to determine whether it was
    suitable for Environmental to compost. The motion judge also noted the language
    in LeBlancs letter of proposal to the Region.

[7]

We agree with the motion judge that the main
    thrust of the appellants evidence is that the Regions claim would ultimately
    fail. We have not been persuaded there is any basis to interfere with the motion
    judges decision that the court has jurisdiction over the action.

[8]

The motion judges decision dismissing the
    appellants motion that Ontario is not the appropriate forum is entitled to
    deference. The motion judge noted the Regions claims that the torts were
    committed in Ontario; the fraudulent misrepresentation made to induce the
    Region to enter the agreement was made in Ontario; the agreement was made in
    Ontario; false invoices were sent to Ontario; and damages were sustained in
    Ontario. Transportation knew it would be hauling waste from Ontario, and
    Environmental likely knew it would be processing waste from Ontario. LeBlanc
    came to Ontario to deal with the Region. These are all matters the motion judge
    was entitled to consider. There is no basis upon which to interfere with the
    motion judges conclusion that in all the circumstances it would be reasonable
    to expect the appellants to be called upon to defend the action in Ontario.

[9]

The appeal is dismissed, and costs are fixed in
    favour of the respondent in the amount of $10,000 inclusive, as agreed by
    counsel.

R.G. Juriansz J.A.

P. Lauwers J.A.

Grant Huscroft J.A.


